Citation Nr: 1705027	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-28 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus. 

2.  Entitlement to a compensable rating for retinopathy and bilateral cataracts.

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) prior to June 2, 2010, and 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy (femoral nerve involvement).

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy (femoral nerve involvement).

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter.



7.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from August 2008 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran perfected an appeal of the issues of entitlement to compensable ratings for right and left upper extremity peripheral neuropathy.  
In an October 2009 statement clarifying his appeal, the Veteran stated that he believed that his upper extremity peripheral neuropathy disabilities should be rated 10 percent.  In an October 2014 rating decision, the agency of original jurisdiction (AOJ) granted initial ratings of 20 percent each for the Veteran's upper extremity neuropathy disabilities, effective the February 2009 date of service connection, which is greater than the amount he sought on appeal for each disability.  In that decision, the AOJ informed the Veteran that, as he informed VA that he was seeking 10 percent ratings for his upper extremity neuropathy, the decision was considered a full grant of the benefits sought on appeal for those issues; the Veteran has expressed no dissatisfaction or disagreement with that decision.  Thus, the Board considers the benefits granted in full with regard to the initial ratings of his upper extremity neuropathy disabilities, and will not address them in this decision.  

Also, in a March 2015 statement, the Veteran reported that he took an early retirement from his job on February 28, 2013, due to downsizing and restructuring, but that his health had been failing since he left his job.  In a June 2015 rating decision, the Veteran was granted a total disability rating for individual unemployability due to service-connected disabilities (TDIU) effective March 1, 2013, the day after he retired.  Therefore, the issue of a TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that in a July 2015 statement, the Veteran's representative indicated that it wished to withdraw representation of the Veteran.  However, such withdrawal request was made after the appeal had been certified to the Board, and the Veteran has not notified the Board that he no longer wishes to be represented by his representative; moreover, the representative has continued to represent the Veteran before the Board and filed an informal hearing presentation on his behalf in December 2016.  Therefore, the Board considers the Veteran's representative to be continuing representation of the Veteran.  See 38 C.F.R. § 20.608(b).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required treatment with insulin and a restricted diet, but not regulation of activities, and he has had no with episodes of ketoacidosis or hypoglycemic reactions.

2.  The Veteran's corrected distance and near visual acuity has been 20/40 or better in each eye, and there have been no field defect or incapacitating episodes due to his retinopathy and bilateral cataracts.



3.  Since September 28, 2008, the Veteran's CAD has been productive of left ventricular hypertrophy; at no point has the Veteran had congestive heart failure, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or any other CAD symptoms approximating such severity.

4.  As of March 12, 2015, the Veteran had moderate incomplete paralysis of the bilateral femoral nerve.

5.  Prior to January 23, 2015, the Veteran had mild incomplete paralysis of the sciatic nerve of each lower extremity; beginning that date, he has had moderate incomplete paralysis of each.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a compensable rating for retinopathy and bilateral cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6006, 6026, 6061-6066, 6080 (2016).

3.  The criteria for a rating of 30 percent, but no greater, beginning September 29, 2008, for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

4.  The criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


5.  The criteria for an initial rating of 20 percent for right lower extremity peripheral neuropathy (femoral nerve involvement), but no greater, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8526 (2016).

6.  The criteria for an initial rating of 20 percent for left lower extremity peripheral neuropathy (femoral nerve involvement), but no greater, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8526 (2016).

7.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in April 2008 and February 2009 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  


As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, he was provided several VA examinations of his disabilities, as discussed below.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Type II diabetes mellitus

Diabetes mellitus is evaluated according to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under this section, a 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note (1).

In this case, a rating in excess of 20 percent for diabetes is not warranted.

The record reflects that the Veteran's diabetes has required treatment including insulin and a restricted diet.  The evidence as to whether his diabetes has required any regulation of activities is mixed.  

In his May 2009 notice of disagreement, the Veteran asserted that his diabetes mellitus resulted in his diet and activities being restricted.  Also, in a February 2009 statement, the Veteran's private physician, Dr. Z.A. stated that, due to his type II diabetes, the Veteran needed insulin injections and had a restricted diet, and that his activities were regulated.  In a January 2015 examination report, Dr. Z.A. again indicated that the Veteran required regulation of activities as a part of medical management of diabetes mellitus, but did not indicate what activities were required to be avoided; this was despite the fact that the examination questionnaire specifically requested that, if required regulation of activities was indicated, one or more examples of how the Veteran must regulate his or her activities must be provided.  Dr. Z.A. further indicated that the Veteran had not suffered episodes of ketoacidosis or hypoglycemic reactions.  

Conversely, on May 2008 VA examination, it was noted that the Veteran still performed maintenance work, and he was assessed as having no activity restriction related to diabetes.  On March 2009 VA examination, it was noted that the Veteran had had no hypoglycemic reactions or ketoacidosis requiring hospitalization during the past year, was on a diabetic diet, that his weight has been stable, and that his diabetes had no effect on occupational functioning and daily activities.  On March 2014 VA examination, it was noted that the Veteran was treated with a restricted diet and prescribed oral hypoglycemic agents, but that he did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner further commented that the Veteran was on oral agents for his diabetes, which was mildly controlled without any hypo or hyperglycemic reactions preventing him from doing any form of activities of daily living.

In this case, the weight of the probative evidence reflects that the Veteran's diabetes has not required regulation of activities (avoidance of strenuous occupational and recreational activities).  While the Veteran and Dr. Z.A. have asserted that the Veteran's activities are regulated due to his diabetes, there is no explanation or indication as to what activities are regulated or what strenuous occupational and/or recreational activities the Veteran must avoid.  In this regard, the VA examinations in 2008, 2009, and 2014 reflect assessments that the Veteran's diabetes mellitus does not require any regulation of activities and has no effect on his occupational or other daily activities.  Moreover, the numerous VA records of treatment for dated from February 2007 to April 2015 reflect no requirements of regulation of activities for such diabetes.  The record also reflects no episodes of ketoacidosis or hypoglycemic reactions.

Thus, the Veteran's type II diabetes mellitus has not more closely approximated the criteria for a rating in excess of 20 percent at any point in the appeals period.  Accordingly, a rating in excess of 20 percent for type II diabetes mellitus is not warranted, and there is no basis for staged rating of the Veteran's disability.

B.  Retinopathy and bilateral cataracts

Retinopathy is rated under DC 6006, and is therefore according to the General Rating Formula for Diagnostic Codes 6000 through 6009.  38 C.F.R. § 4.79.  Under the General Rating Formula, eye disability is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.

Disability with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent rating; with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months warrants a 40 percent rating; with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months warrants a 20 percent rating; and with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrants a 10 percent rating.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.  

Under DC 6026, cataracts are rated based on visual impairment where, as here, they are preoperative.  38 C.F.R. § 4.79, DC 6026.

Impairment of central visual acuity is rated under DCs 6061-6066.  Visual field defects are rated under DC 6080.  38 C.F.R. § 4.79.  

In this case, as reflected in his April 2009 notice of disagreement, the Veteran asserts that his vision has worsened in severity.  However, a compensable rating for retinopathy and bilateral cataracts must be denied.

As reflected in his most recent VA examination in March 2015, while the Veteran reported blurred vision and spider lines in both eyes, corrected distance and near visual acuity is 20/40 or better in each eye, there is no field defect or condition that may result in visual field defect, and he has not had any incapacitating episodes due to his eye conditions.  It was noted by the examiner that the condition present was not currently impacting the Veteran's vision, although best corrected acuity was to 20/25, and his cataracts present may account for this mild drop in visual acuity.  Based on these findings, including visual acuity findings, there is no basis for a compensable rating for the Veteran's eye disability.  See 38 C.F.R. § 4.79, DC 6066.

Such findings, moreover, are consistent with the rest of the medical record, including VA examinations dated in September 2008 and March 2010; VA treatment records including eye evaluations in April 2009, March 2010, June 2011, and January 2012 reflecting mild retinopathy and cataracts; and a September 2014 ophthalmology consult.

Accordingly, a compensable rating for retinopathy and bilateral cataracts is not warranted, and there is no basis for staged rating of the Veteran's disability. 

C.  CAD

The Veteran's CAD is rated under DC 7005, under which a 10 percent evaluation is warranted for arteriosclerotic heart disease (CAD) with a documented history of CAD where a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent evaluation is warranted for arteriosclerotic heart disease (CAD) with a documented history of CAD where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 1.

As reflected in a February 2009 statement, the Veteran asserts that, as a result of his CAD, he experiences frequent dizziness, numbness, swelling of the hands and feet, and fatigue, and that his doctor advised against prolonged standing or engaging in strenuous activities.  

The record reflects that in October 2008, the Veteran underwent coronary intervention with percutaneous transluminal coronary angioplasty and atherectomy for a diagnosis of CAD of native coronary vessels. 


On March 2009 VA examination, it was noted that the Veteran had been found to have had CAD and had angioplasty and stent placement of a single vessel, and that he was taking Plavix and aspirin for his heart.  He stated that he could walk only 2 to 4 blocks before he had to stop and rest due to fatigue, and he tried to do this at least twice a week.  The impression was CAD, likely secondary to diabetes, with METs equal to 8.

A September 2009 VA treatment record reflects that the Veteran's CAD was currently asymptomatic.

On March 2014 VA examination, it was noted that the Veteran was on Plavix and aspirin, that he had undergone percutaneous coronary intervention but no further surgeries, and that he had not had congestive heart failure.  It was noted that diagnostic exercise test had not been productive, but that, on METs testing based on the Veteran's responses, he denied experiencing any of the pertinent symptoms with any level of physical activity.  It was also noted that on 2013 chest X-ray, there was no evidence of cardiac hypertrophy or dilatation.  It was further noted that the Veteran reported recently having had a stress test and being found to have had no problems with METs greater than 10.  

On January 2015 examination from his private physician, Dr. A.Z., the Veteran was noted to have had no congestive heart failure, cardiac arrhythmia, or heart valve condition.  On physical examination, heart rhythm and sounds were normal, as were peripheral pulses, and there was no peripheral edema or other pertinent findings.  There was noted to be no evidence of cardiac hypertrophy or dilation; however, it was also noted that on June 2, 2010, echocardiogram, left ventricular ejection fraction was 60 percent, and there was a finding of left ventricular hypertrophy.  On interview-based METs test, it was noted that the Veteran reported fatigue and occasional angina, but no corresponding METs level was noted.  Dr. A.Z. stated that the Veteran's heart condition did not impact his ability to work, but that he was unable to work because of neuropathy.  



A March 2015 VA examination report reflects similar findings to the previous examinations including no evidence of cardiac hypertrophy or dilation, with normal X-ray in October 2014.  Again on interview-based METs test, the Veteran denied experiencing symptoms with any indicated level of physical activity.

In this case a rating of 30 percent from the September 29, 2008, date of service connection for CAD is warranted, but no higher rating is warranted at any time.  

In the June 2015 rating decision increasing the Veteran's rating for CAD from 10 to 30 percent, the AOJ stated that although the Veteran's private cardiology treatment records are not available for review, the January 2015 report from Dr. Z.A. noted that left ventricular hypertrophy was found on June 2, 2010, echocardiogram.  The AOJ thus found that a 30 percent rating was warranted beginning the June 2, 2010, date of such echocardiogram.  However, while the Veteran's echocardiogram reportedly took place that date, there is no echocardiogram, or other such evidence, reflecting that such ventricular hypertrophy did not exist on the September 29, 2008, date of service connection for CAD.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that such hypertrophy existed as of that earlier date, and 30 percent initial rating is warranted. 

However, at no point has the Veteran had congestive heart failure, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or any other CAD symptoms approximating such severity.  In this regard, the same June 2, 2010, echocardiogram results were noted to show a left ventricular ejection fraction of 60 percent, and interview-based METs testing has consistently reflected an absence of symptoms with any indicated level of physical activity at 10 METs or below.  

Accordingly, a rating of 30 percent beginning September 29, 2008, but no greater, for CAD is warranted, and there is no basis for staged rating of the Veteran's disability. 


D.  Peripheral neuropathy

The Veteran's right and lower left extremity peripheral neuropathy with femoral nerve involvement is rated under DC 8599-8526, and is therefore rated under DC 8526.  See 38 C.F.R. §§ 4.20, 4.27.  DC 8526 provides that complete paralysis of the anterior crural (femoral) nerve, with paralysis of the quadriceps extensor muscles warrants a 40 percent rating.  Incomplete paralysis warrants a 30 percent rating when severe, a 20 percent rating when moderate, and a 10 percent rating when mild.  38 C.F.R. § 4.124a, DC 8526.

The Veteran's right and lower extremity peripheral neuropathy with sciatic femoral nerve involvement is rated under DC 8599-8520, and is therefore rated under DC 8520.  DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent and moderate incomplete paralysis is rated 20 percent.  Moderately severe incomplete paralysis is rated 40 percent, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent.  Complete paralysis is rated 80 percent, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Under the provisions of 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

As reflected in his March 2008 claim, the Veteran asserts that he experiences numbness of the lower extremities.  

On March 2009 VA examination, sensory examination revealed a mild stocking-type distribution sensory loss up to the ankles to touch and vibration, atrophic skin changes noted in the feet and hands, and reflexes 1+ throughout and symmetric.  His cerebellar function and gait were normal, and he could stand on either foot alone, and Romberg was negative.  The diagnosis was peripheral neuropathy involving the feet and the hands, noted to be very mild in nature.  

VA treatment records in February and August 2010, March and November 2011, October 2012, and November 2013 reflect findings of pain in both feet, right greater than left; diminished protective sensation of the bilateral forefoot to the midfoot, plantar greater than dorsal; and full strength in all lower extremity muscle groups.  

On examination from his private physician, Dr. Z.A., received by VA on January 23, 2015, the Veteran's peripheral neuropathy symptoms of the lower extremities were noted to be constant pain that was moderate, with periods of being severe, moderate numbness, and no paresthesias, dysesthesias, or other symptoms.  On neurologic examination, the Veteran had normal strength in all lower extremity movements, normal deep tendon reflexes, and normal light touch/monofilament, position sense, vibrion sensation and cold sensation testing.  There was noted to have been no muscle atrophy or trophic changes.  Dr. Z.A. did not indicate what lower extremity nerve or nerves were affected by the Veteran's neuropathy.

On March 12, 2015, VA examination, the Veteran reported numbness and tingling to his feet.  There was noted to be moderate, intermittent pain and moderate numbness to the lower extremities.  On neurologic examination, strength was normal in all lower extremity movements, deep tendon reflexes were normal, and light touch/monofilament testing showed normal sensation to the knee, thigh, ankle, and lower leg, and decreased sensation to the feet and toes.  The Veteran was assessed as having moderate incomplete paralysis of the bilateral sciatic nerve and moderate incomplete paralysis of the bilateral femoral nerve.  Regarding functional impairment, the Veteran reported that he could no longer climb ladders, stand hours, or walk long distances.

In this case, 20 percent ratings, but no greater, are warranted for right and left lower extremity peripheral neuropathy with femoral nerve involvement, and no earlier rating for either is warranted; an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy with sciatic nerve involvement prior to January 23, 2015, and in excess of 20 percent thereafter, is not warranted.

On March 12, 2015, VA examination, the Veteran was assessed as having moderate incomplete paralysis of the bilateral femoral nerve.  Resolving reasonable doubt in his favor, the Board finds that, as of that date, he had moderate incomplete paralysis of the bilateral femoral nerve, and separate, 20 percent ratings for lower extremity peripheral neuropathy involving the femoral nerve are warranted as of that date.  A rating greater than 20 percent for severe incomplete paralysis of the femoral nerve is not warranted; even on March 12, 2015, VA examination, strength was normal in all lower extremity movements, deep tendon reflexes were normal, and light touch/monofilament testing showed normal sensation to the knee, thigh, ankle, and lower leg.

Also, no separate, compensable rating for the femoral nerve is warranted prior to March 12, 2015, as this examination was the first, and only, indication of involvement of the femoral nerve; prior to this date, there was no indication of peripheral neuropathy affecting the thigh, quadriceps, knee, or upper leg.  Up to and including the January 23, 2015, examination report from Dr. Z.A., there was noted to have been full strength in the legs with no paresthesias, dysesthesias, or other symptoms involving the femoral nerve or upper portion of the leg.

Furthermore, no rating in excess of 20 percent from January 23, 2015, and in excess of 10 percent prior, for lower extremity peripheral neuropathy with sciatic nerve involvement is warranted.

The March 12, 2015, VA examination report reflects an assessment of moderate, rather than severe, incomplete paralysis of the sciatic nerve, there was noted to be moderate intermittent pain and moderate numbness to the lower extremities, lower extremity strength and reflexes were normal, and there was only decreased sensation to the feet and toes.  Even considering the notation on January 23, 2015, private examination from Dr. Z.A., of constant, moderate lower extremity pain, with periods of being severe, and moderate numbness, there was noted to be no paresthesias, dysesthesias, or other symptoms, and on objective examination there was normal strength, deep tendon reflexes, and all sensory testing, with no muscle atrophy or trophic changes.  

Prior to January 2015, the record reflects findings of no greater than mild incomplete paralysis in each lower extremity, with sensory examination on March 2009 VA examination revealing a "mild" stocking-type distribution sensory loss up to the ankles to touch and vibration, and peripheral neuropathy noted to be "very mild in nature."  Subsequent VA treatment records prior to 2015 reflect essentially the same findings with foot pain and diminished protective sensation of the bilateral forefoot to the midfoot and full strength in all lower extremity muscle groups.  

Accordingly, a 20 percent rating each, but no greater, for right and left lower extremity peripheral neuropathy with femoral nerve involvement is warranted, and an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy with sciatic nerve involvement prior to January 23, 2015, and 20 percent thereafter, is not warranted.  There is no basis for any further staged rating of the Veteran's disabilities.

E.  Extraschedular consideration

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Board recognizes the Veteran's difficulties and functional impairment caused by his disabilities, as discussed above, including his reported symptoms of fatigue, dizziness, and difficulty standing for long periods or engaging in strenuous activities due to his CAD, and inability to climb ladders, stand for long periods, or walk long distances, and other such functional impairment due to his lower extremity neuropathy.  However, such symptoms and impairment are adequately contemplated in the applicable criteria for the ratings assigned, and none of the Veteran's disabilities has at any point reflected factors that constitute an unusual or exceptional disability picture, given the level of disability contemplated in his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied. 

A compensable rating for retinopathy and bilateral cataracts is denied.

An initial rating of 30 percent, but no greater, for CAD beginning September 29, 2008, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 30 percent for CAD is denied.

An initial rating of 20 percent, but no greater, for right lower extremity peripheral neuropathy (femoral nerve involvement) is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating of 20 percent, but no greater, for left lower extremity peripheral neuropathy (femoral nerve involvement) is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating in excess of 10 percent for right lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter, is denied.

An initial rating in excess of 10 percent for left lower extremity peripheral neuropathy (sciatic nerve involvement) prior to January 23, 2015, and in excess of 20 percent thereafter, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


